This opinion is subject to administrative correction before final disposition.




                               Before
                 GASTON, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Daniel J. MILETE
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202000101

                         Decided: 5 February 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                     Keaton H. Harrell (arraignment)
                        Terrance J. Reese (trial)

 Sentence adjudged 16 December 2019 by a general court-martial con-
 vened at Camp Lejeune, North Carolina, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for eighteen months, forfeiture of all pay and allowances
 for eighteen months, and a bad-conduct discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________
                  United States v. Milete, NMCCA No. 202000101
                               Opinion of the Court

             This opinion does not serve as binding precedent,
              but may be cited as persuasive authority under
               NMCCA Rule of Practice and Procedure 30.2.

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and the sentence are
correct in law and fact and that there is no error materially prejudicial to
Appellant’s substantial rights. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.




                                            2